UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1324



SARAH ANNE SYKES,

                                             Plaintiff - Appellant,

          versus

LOUIS DAVENPORT, A Law Enforcement Officer
with the Town of Bladenboro, NC, in his
individual capacity,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, Chief Dis-
trict Judge. (CA-95-136)

Submitted:   November 26, 1996          Decided:     December 18, 1996

Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William Odum Richardson, Richard Brooks Glazier, BEAVER, HOLT,
RICHARDSON, STERNLICHT, BURGE & GLAZIER, P.A., Fayetteville, North
Carolina, for Appellant. Louis Davenport, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

her 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Sykes
v. Davenport, No. CA-95-136 (E.D.N.C. Feb. 29, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2